Citation Nr: 9930574	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-29 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right thigh 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1999, at which time it was remanded 
for additional development.  The case is now, once more, 
before the Board for appellate review.  

For reasons which will become apparent, the issue of 
entitlement to service connection for a chronic left knee 
disorder will be the subject of the REMAND portion of this 
decision. 


FINDINGS OF FACT

1.  The claims for service connection for right shoulder, 
right thigh, right ankle, and low back disabilities are not 
supported by cognizable evidence showing that the 
disabilities in question were present in service, or are 
otherwise of service origin.  

2.  The veteran's claim for service connection for a left 
knee disorder is plausible.
 


CONCLUSIONS OF LAW

1.  The claims for service connection for right shoulder, 
right thigh, right ankle, and low back disabilities are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  

2.  The veteran's claim for entitlement to service connection 
for a chronic left knee disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of service medical records discloses that, in 
September 1959, the veteran was seen for a contusion of the 
right shoulder and thigh sustained as the result of a "jump."  
Treatment was with "heat, rest, (and) APC's."  Additionally 
noted was that the veteran was to be relieved from duty until 
the following day.  

A service clinical record dated one day later is significant 
for an entry of "bruised right shoulder." 

In late March 1960, the veteran was seen for a "sprain" of 
the right ankle.  

In a service clinical record of early June 1960, it was noted 
that the veteran had injured his back while lifting a "GI" 
can.  Physical examination was significant for the presence 
of muscle spasm.  The pertinent diagnosis was "sprain," for 
which the veteran was to receive "heat and rest."  

The service separation examination of June 1962 was negative 
for history, complaints, or abnormal findings indicative of 
the presence of right shoulder, thigh, ankle, or back 
disabilities.  No pertinent diagnoses were noted.  

In September 1984, the veteran was hospitalized at a private 
medical facility for "low back pain" following an assault at 
work.  Reportedly, the veteran had received conservative 
treatment with analgesics and physical therapy, as well as 
muscle relaxants and a TENS unit, but had become no better.  
The veteran was advised to have a myelogram, which 
precipitated his current hospital admission.  The myelogram 
in question showed no significant abnormality.  The veteran 
was advised to continue conservative treatment, and return 
"in a couple of weeks."  The pertinent diagnosis was probable 
facet syndrome.  

A private outpatient record dated in October 1988 is 
significant for a complaint of "followup myelogram, 
questionable work." 

Analysis

As to the issues currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justifiably by fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  

In the present case, while on a number of occasions in 
service, the veteran received treatment for various right 
shoulder, right thigh, right ankle, and low back 
disabilities, these episodes were apparently acute and 
transitory in nature, and resolved without residual 
disability.  At the time of the veteran's service separation 
examination in June 1962, his spine and musculoskeletal 
system were entirely within normal limits, and no pertinent 
diagnoses were noted.  

The Board observes that, since the time of the veteran's 
discharge from service, he has received neither diagnoses of 
nor treatment for chronic right shoulder, right thigh, or 
right ankle disabilities.  Moreover, the earliest clinical 
indication of the presence of an arguably chronic low back 
disability is revealed by a private record of hospitalization 
dated in September 1984, more than 20 years following the 
veteran's discharge from service.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Notwithstanding the postservice diagnosis 
of "probable" facet syndrome (of the back), the only evidence 
which the veteran has submitted which supports a finding of a 
nexus to service is his own testimony at a personal hearing 
before the undersigned member of the Board in August 1999.  
Evidence of such a nexus, however, cannot be provided by lay 
testimony, because "laypersons are not competent to offer 
medical opinions."  Grottveit, supra; see also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc); Grivois v. Brown, 6 Vet. App. 136 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  At 
present, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage, 10 Vet. App. 498.  His statements, in and of 
themselves, are insufficient to relate his postservice low 
back symptomatology to his previous symptoms, or to his 
period of service.  See Savage, supra.  Moreover, he yet to 
provide evidence of a chronic right shoulder, thigh, or ankle 
disability of any kind.  Based upon a full review of the 
pertinent evidence of record, the Board is unable to conclude 
that the veteran's postservice low back problems, or claimed 
right shoulder, right thigh, or right ankle pathology, were 
present in service, or are otherwise of service origin.  
Under such circumstances, his claims are not well grounded, 
and must be denied.  

Turning to the issue of service connection for a chronic left 
knee disability, the Board notes that, beginning in May 1988, 
the veteran received treatment on a number of occasions for 
various knee-related complaints, culminating in an April 1996 
diagnosis of osteoarthritis of the knees.  In a statement of 
late July 1999, the veteran's private physician commented 
that the veteran had made "many jumps" as a paratrooper in 
service, which, in his opinion, were the cause of the 
veteran's osteoarthritis of the knees.  Such a statement, 
taken in conjunction with the other pertinent evidence of 
record, is in the opinion of the Board sufficient to render 
the veteran's claim for service connection "plausible," 
inasmuch as it serves to establish the presence of current 
disability which arguably has some nexus to the veteran's 
period of active service.  Under such circumstances, the 
veteran's claim for service connection for a chronic left 
knee disability is well grounded, and worthy of further 
development.
  


ORDER

The veteran not having submitted well-grounded claims for 
entitlement to service connection for chronic right shoulder, 
right thigh, right ankle, and low back disabilities, those 
claims are denied.  

The claim for service connection for a chronic left knee 
disability is well grounded. 


REMAND

As noted above, the veteran's claim for service connection 
for a chronic left knee disorder has been determined to be 
well grounded.  In pertinent part, it is argued that the 
veteran's current knee disability is the result of the "many 
parachute jumps" which he undertook during his period of 
active military service.  

Once a well-grounded claim has been established, the 
credibility of the evidence presented is no longer presumed, 
and adjudicators have a responsibility to evaluate the 
credibility and the probative weight of all the evidence both 
for and against a claim.  King v. Brown, 5 Vet. App. 19 
(1993).  While at the time of the aforementioned 
correspondence in July 1999, the veteran's private physician 
commented that the veteran's osteoarthritis of the knees was 
the result of his "many jumps as a paratrooper," that 
statement was apparently based in large part upon history 
provided by the veteran.  Moreover, rather than asserting a 
direct casual relationship between the veteran's inservice 
parachute jumps and his current knee pathology, his physician 
instead noted that the veteran's "troubles could have arisen 
primarily from his work as a parachutist."

Under such circumstances, the Board is of the opinion that 
further development is necessary prior to a final 
adjudication of the veteran's claim for service connection 
for a chronic knee disability.  Accordingly, the case is 
REMANDED to the Regional Office (RO) for the following 
actions:  

1.  Any pertinent Department of Veterans 
Affairs (VA) or other inpatient or 
outpatient treatment records, subsequent 
to April 1996, the date of the most 
recent outpatient treatment of record, 
and particularly including any and all 
treatment records from Dr. James S. 
Broome, the physician providing the 
aforementioned July 1999 statement, 
should be obtained and incorporated in 
the claims file.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to include all appropriate studies, in 
order to more accurately determine the 
exact nature and etiology of his current 
knee pathology.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file and 
a separate copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  Following 
completion of the examination, the 
examining physician should specifically 
comment as to whether the veteran 
currently has a chronic left knee 
disability, and, if so, whether such 
disability is as likely as not the result 
of any inservice incident or incidents, 
including "parachute jumps."  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  

Following completion of the above actions, should the 
veteran's claim remain denied, he and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case, and given an ample opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

